Exhibit 10.1

FIRST AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into on February 27, 2013 (the “Amendment Effective Date”), by and between DDR
Corp., an Ohio corporation (“DDR” or the “Company”), and Christa A. Vesy
(“Executive”).

Executive has been and is now employed by and serving DDR as its Executive Vice
President & Chief Accounting Officer. Executive and DDR are currently parties to
an Employment Agreement, dated February 29, 2012 (the “Current Agreement”), that
reflects the terms pursuant to which Executive has been serving DDR. The Board
of Directors of DDR (the “Board”), on behalf of the Company, and Executive
desire to enter into this Amendment to amend the Current Agreement to reflect
the terms pursuant to which Executive will continue to be employed by and serve
DDR (the Current Agreement as so amended, the “Amended Agreement”). Certain
capitalized terms used in this Amendment without definition have the meanings
ascribed to them in the Current Agreement.

DDR and Executive agree, effective as of the Amendment Effective Date, as
follows:

1. Amendment and Restatement of Section 1 of the Current Agreement. Section 1 of
the Current Agreement is hereby amended and restated in its entirety as follows:

“1. Employment, Term. DDR engages and employs Executive to render services in
the administration and operation of its affairs as its Executive Vice
President & Chief Accounting Officer, reporting directly to DDR’s Chief
Executive Officer (the “CEO”), DDR’s Chief Financial Officer (“CFO”) or DDR’s
Senior Executive Vice President of Leasing and Development, as applicable, all
in accordance with the terms and conditions of this Agreement, for a term
extending from the Effective Date through February 28, 2014. The period of time
from the Effective Date until February 28, 2014 is sometimes referred to herein
as the “Contract Period.” ”

2. Amendment and Restatement of Section 3.1 of the Current Agreement.
Section 3.1 of the Current Agreement is hereby amended and restated in its
entirety as follows:

“3.1 Base Salary. From and after the Effective Date and through February 28,
2013 while Executive is employed by DDR, DDR will pay Executive base salary (the
“Base Salary”), in equal monthly or more frequent installments, at the rate of
not less than Two Hundred Fifty-Five Thousand Dollars ($255,000) per year. From
and after March 1, 2013 and through the Contract Period while Executive is
employed by DDR, DDR will pay Executive Base Salary, in equal monthly or more
frequent installments, at the rate of not less than Two Hundred Eighty Thousand
Dollars ($280,000) per year, subject to such increases as approved by DDR.”

3. Amendments to Sections 3.2 and 3.3 and Exhibit A of the Current Agreement.
For purposes of the Amended Agreement, all references in Sections 3.2 and 3.3 of
the Current Agreement to “2012” are hereby amended and replaced in their
entirety with “2013”, and all references in Sections 3.2 and 3.3 of the Current
Agreement to “2013” are hereby amended and replaced in their entirety with
“2014”. In addition, for purposes of the Amended Agreement, Exhibit A of the
Current Agreement is hereby amended and replaced in its entirety with Exhibit A
attached to this Amendment.



--------------------------------------------------------------------------------

4. Amendment and Restatement of Second Sentence in Section 7.2(c),
Section 7.3(c) and Section 7.4(c) of the Current Agreement. The second sentence
in each of Sections 7.2(c) and 7.4(c) of the Current Agreement is hereby amended
and restated in its entirety as follows: “Except as otherwise provided in
Section 13.2, DDR will pay this amount to Executive during the Seventh Month
after the Termination Date (as defined in Section 13.1 below).” The second
sentence in Section 7.3(c) of the Current Agreement is hereby amended and
restated in its entirety as follows: “Except as otherwise provided in
Section 13.2, DDR will pay this amount to Executive’s personal representative as
soon as practicable following Executive’s death.”

5. Counterparts. This Amendment may be executed in separate counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

6. Entire Agreement. The Amended Agreement, consisting of the Current Agreement
as amended as of the Amendment Effective Date by the Amendment, constitutes the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.

7. Continuing Effectiveness. Except as otherwise provided herein, the Current
Agreement shall continue in full force and effect in accordance with its terms.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, DDR and Executive have executed this Amendment as of the
date first written above.

 

DDR CORP. By:  

/s/ Daniel B. Hurwitz

  Daniel B. Hurwitz, Chief Executive Officer

/s/ Christa A. Vesy

Christa A. Vesy

 

3



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL CASH BONUS OPPORTUNITY

AS A PERCENTAGE OF YEAR-END BASE SALARY

 

Threshold     Target     Maximum     20 %      40 %      80 % 

PERFORMANCE METRICS AND RELATIVE WEIGHTING

FOR 2013 ANNUAL CASH BONUS OPPORTUNITY

 

Performance Metrics

   Relative
Weighting  

Same Store EBITDA Growth

     50 % 

Relative Total Shareholder Return

     15 % 

Strategic Objectives and CEO Assessment

     35 % 

ANNUAL EQUITY BONUS OPPORTUNITY

AS A PERCENTAGE OF YEAR-END BASE SALARY PLUS AMOUNTS EARNED UNDER

THE ANNUAL CASH BONUS

 

Threshold     Target     Maximum     12.5 %      25 %      50 % 